UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 10, 2009 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8735 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Renewal of Contract to Offer Medicare Prescription Drug Plans On September 10, 2009, WellCare Health Plans, Inc. (the “Company”) received notice of renewal of the contract (“Contract S5967”) between the Centers for Medicare & Medicaid Services and WellCare Prescription Insurance, Inc. (“WPI”), a wholly-owned subsidiary of the Company, pursuant to which WPI, together with another Company subsidiary, provides stand-alone prescription drug plans under Medicare Part D.The renewal is for a period of one year, from January 1, 2010 through December 31, 2010. The foregoing description does not purport to be a complete description of the renewal notice and is qualified in its entirety by reference to the renewal notice.A copy of the renewal notice, along with its related benefit attestation, is attached hereto as Exhibit 10.1 and is incorporated herein by reference. Entry into Florida Medicaid Contracts Also on September 10, 2009, the Company received from the State of Florida’s Agency for Health Care Administration (“AHCA”) an executed copy of Contract No. FA904 (the “StayWell
